Citation Nr: 0704471	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 14, 2004, 
for the assignment of a 100 percent rating for 
arteriosclerotic heart disease and a separate 10 percent 
rating for hypertension. 



REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to April 1971 and from April 1976 to December 1985.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. In August 1998 the veteran filed a notice of disagreement 
(NOD) with a May 1998 rating decision that increased the 
rating for arteriosclerosis with hypertension to 30 percent 
effective in October 1997.  

2.  In response, a July 1999 rating decision granted a 60 
percent rating for arteriosclerotic heart disease with 
hypertension, effective from May 20, 1997; the RO 
simultaneously issued a statement of the case (SOC) in the 
matter, and advised the veteran that to timely perfect his 
appeal in the matter he had to submit a substantive appeal 
within 60 days of the notice (which was mailed July 14, 
1999).

3.  Correspondence from the veteran's then representative 
received October 1, 1999 stated he was filing a NOD with the 
July 1999 rating decision; in January 2000 the representative 
was advised that because the matter was already under appeal, 
the correspondence could not be accepted as a NOD, but 
instead was considered an untimely substantive appeal, and 
that no further action could be taken in the matter.  

4.  In correspondence received July 14, 2004 the veteran 
sought an increased rating for his arteriosclerotic heart 
disease with hypertension; symptoms warranting a rating in 
excess of 60 percent for arteriosclerotic heart disease and a 
separate 10 percent rating for hypertension were not shown in 
the year prior to July 14, 2004. 




CONCLUSION OF LAW

An effective date earlier than July 14, 2004, for the 
assignment of a 100 percent rating for arteriosclerotic heart 
disease and a separate 10 percent rating for hypertension is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.104, 
Diagnostic Codes (Codes) 7005, 7101, 19.26, 19.32, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  August and October 2004 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While he was not provided prior notice regarding 
effective dates of awards, the purpose of this notice was 
fulfilled when an increased rating was granted and an 
effective date was assigned; he is exercising the opportunity 
to contest the effective date assigned, and is not prejudiced 
by any notice deficiency (including in timing) earlier in the 
process.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  A January 2005 SOC advised the veteran of the 
specific criteria regarding effective dates and readjudicated 
the matter.  See 38 U.S.C.A. § 7105.  Neither he nor his 
attorney has alleged that notice in this case was less than 
adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

A May 1998 rating decision granted an increased (to 30 
percent) rating for atherosclerosis with hypertension, 
effective from October 14, 1997.  In August 1998, the 
veteran's then representative filed a NOD with the assigned 
rating.  The NOD asserted that the RO should increase the 
rating based on the veteran's astable angina and cardiac 
condition including invasive cardiac surgery.  

A July 1999 rating decision then increased (to 60 percent) 
the rating for arteriosclerotic heart disease with 
hypertension, postoperative angioplasty and stent placement, 
effective from May 20, 1997.  A SOC (that explained the basis 
for the further increase to 60 percent and for the effective 
date, and also why a rating in excess of 60 percent was not 
warranted) was issued contemporaneously to the rating 
decision.  A cover letter mailed with the SOC advised the 
veteran that to perfect his appeal in the matter he had to 
submit a substantive appeal within 60 days.  

October 1, 1999 received correspondence from the veteran's 
representative states the veteran was filing a NOD with the 
July 1999 rating decision.  A January 2000 RO letter advised 
the veteran and his representative that because the matter 
was already under appeal and a SOC had been issued, the 
October 1999 correspondence was being treated as a 
substantive appeal (in lieu of VA Form 9).  The RO found the 
correspondence was untimely as a substantive appeal since it 
was received more than one year after the May 1998 rating 
decision and more than sixty days after the July 1999 SOC.  
The veteran was also advised that he could file a new claim 
for increase (and of what that required).  There was no 
further communication from the veteran or his representative 
until July 14, 2004, when correspondence was received seeking 
a rating in excess of 60 percent for the heart condition.

A January 2004 VA treatment record reveals the veteran had no 
complaints of chest pain, shortness of breath, dyspnea on 
exertion, palpitations, orthopnea, paroxysmal nocturnal 
dyspnea, fever, chills, significant weight gain or loss, or 
loss of appetite.  His blood pressure was 133/66.  He was 
taking fosinopril, metoprolol, and hydrochlorothiazide for 
high blood pressure.  Diagnoses of hypertension and coronary 
artery disease were provided.  

On October 2004 VA examination, the veteran reported he would 
get short of breath after walking one block; he had chest 
pain on and off and took nitroglycerin pills for symptom 
relief.  His estimated workload was 2-3 METS.  He complained 
of experiencing some shortness of breath and paroxysmal 
nocturnal dyspnea once or twice a month.  Blood pressure 
readings were 164/69, 159/80, and 148/71.  Diagnoses of 
coronary artery disease, status post percutaneous 
transluminal coronary angioplasty in intermittent chest pain 
requiring nitroglycerin, hypertension, and 
hypertriglcyeridemia were given.

In November 2004, the RO granted a 100 percent rating for 
arteriosclerotic heart disease with history of angioplasty 
and stent replacement and assigned a separate 10 percent 
rating for hypertension; both ratings were effective from 
July 14, 2004.  

In the veteran's December 2004 NOD, his attorney alleges that 
the July 1999 rating decision did not become final and that 
the 100 percent rating should be effective prior to the date 
of that decision.  He argues that October 1999 correspondence 
from the veteran's previous representative was a NOD with the 
July 1999 rating decision and that no SOC was issued in 
response to that disagreement, as the July 1999 SOC responded 
to the August 1998 NOD, not to the October 1999 one.  He 
cites the case of Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), as support for his contention.
In the veteran's January 2005 substantive appeal, his 
attorney reasserts the above argument and cites the 
additional cases of Anderson v. Principi, 18 Vet. App. 371, 
375 (2004); Fenderson v. West, 12 Vet. App. 119, 132 (1999), 
and Holland v. Gober, 10 Vet. App. 433, 436 (1997).  He 
states that since an SOC was not issued on the July 1999 
rating decision, the veteran did not have an opportunity to 
file a substantive appeal, so neither the May 1998 rating 
decision nor the July 1999 rating decision became final; 
thus, the appeal filed by the veteran on the May 1998 rating 
decision has been in continuous adjudication and the 
effective date should be retroactive to October 7, 1997, when 
the veteran filed for a rating in excess of 10 percent.

C.	Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

Arteriosclerotic heart disease (coronary artery disease) is 
rated under 38 C.F.R. § 4.104, Code 7005, which provides a 
100 percent rating where there is documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
where a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101.  
Under these criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent rating for diastolic pressures predominately 100 
or more or; systolic pressures predominantly 160 or more, or; 
where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressures predominantly 100 or more.  

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back to July 14, 2003, 
to determine the "earliest date as of which," within the 
year prior to the claim, an increase in disability was 
factually ascertainable.  The only competent (medical) 
evidence of record for the one year period prior to July 14, 
2004 is a January 2004 VA treatment record.  This record 
indicates the veteran had a blood pressure reading of 133/66 
and was not experiencing any chest pain, shortness of breath, 
heart palpitations, or other symptoms that would warrant a 
100 percent rating for arteriosclerotic heart disease or a 
separate 10 percent rating for hypertension.  Thus, there is 
no competent (medical) evidence within the year prior to July 
14, 2004 from which it was factually ascertainable that an 
increase in disability had occurred.  Consequently, an 
effective date earlier than July 14, 2004 is not warranted.

The veteran's attorney asserts that the veteran is entitled 
to an effective date of October 7, 1997, because a SOC was 
not issued in response to an October 1999 NOD and, as a 
result, neither the May 1998 nor the July 1999 rating 
decisions became final and both remain open in appellate 
status.  
The cases cited by the veteran's attorney generally involve 
factual situations where NODs were filed, but since the RO 
never issued SOCs in response, the Court remanded the cases 
for SOCs to be issued.  Tablazon, 8 Vet. App. at 361; 
Anderson, 18 Vet. App. at 375; Fenderson, 12 Vet. App. at 
132; and Holland, 10 Vet. App. at 436.  The case at hand is 
factually distinct from these cases, in that the RO issued an 
SOC in July 1999 contemporaneous to the July 1999 rating 
decision.  The veteran's attorney alleges that this SOC 
related to the May 1998 rating decision and the August 1998 
NOD and could not be construed as responding to the veteran's 
contentions in his October 1999 NOD.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that in a claim for an increased rating, it is presumed 
the claimant is seeking the maximum benefit allowed, so 
unless the maximum benefit is awarded, the claim remains in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, "once a claim is in 'appellate status' by 
virtue of a previously filed NOD, the claimant may not file 
an additional NOD which could confer jurisdiction . . . as to 
that claim."  Hamilton v. Brown, 4 Vet. App. 528, 541(1993).  
VA law and regulation state that once a NOD is filed, the RO 
must review its decision; if its action upon review does not 
resolve the veteran's disagreement by granting the full 
benefit sought, the RO must prepare a SOC.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 19.26.  

In the instant case, since the veteran's August 1998 NOD did 
not state he sought only a 60 percent rating, the RO assumed 
he sought the maximum benefit allowed, which was a 100 
percent rating under Code 7005.  Consequently the July 1999 
rating decision properly reviewed the May 1998 decision and 
granted a further increase to 60 percent.  [Notably, the July 
1999 rating decision was not in response to a new claim for 
increase filed in the interim; that is why an effective date 
in May 1997 could be assigned.]  Since the RO also denied the 
maximum, 100 percent, rating, it properly issued a SOC in the 
matter (as the disagreement expressed by the veteran in 
August 1998 was not resolved and the case remained in 
appellate status.  See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§ 19.26).  And since a substantive appeal was not timely 
received, the appeal was properly closed,  See 38 C.F.R. 
§§ 19.32, 20.302.  Significantly, the veteran did not timely 
appeal the determination that the October 1, 1999 received 
correspondence was an untimely substantive appeal.  
The RO correctly treated the veteran's representative's 
October 1, 1999 correspondence as an untimely substantive 
appeal, as it could not be treated as a NOD to the July 1999 
rating decision.  Hamilton, 4 Vet. App. at 537, 541.  The 
veteran's attorney's reliance on cases wherein the RO never 
issued an SOC is misplaced, as the instant case is legally 
distinct from the cases wherein the RO never issued a SOC in 
response to an original NOD.

Since the October 1999 substantive appeal was untimely, the 
May 1998 and reviewing July 1999 rating decisions became 
final based on the evidence of record at the time.  Hence, 
they are not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decisions.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE in the May 1998 and 
July 1999 rating decisions has not been alleged.  There is no 
legal basis for making the effective dates of the current 
rating for arteriosclerotic heart disease and hypertension 
retroactive to  
"October 7", 1997, as the veteran's attorney seeks.  The 
May 1998 and July 1999 final rating decisions bar such an 
effective date.  See 38 U.S.C.A. § 7105.  In this regard the 
law is dispositive, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than July 14, 2004, for the 
assignment of a 100 percent rating for arteriosclerotic heart 
disease and a separate 10 percent rating for hypertension is 
denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


